34.810(2).    Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.        See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3).
                             First, appellant claimed that he had good cause to overcome
                the procedural bars because his appellate counsel was ineffective.
                Appellant's claim lacked merit because a procedurally barred claim of
                ineffective assistance of counsel cannot constitute cause for additional
                claims of ineffective assistance of counsel.      See Hathaway v. State, 119
                Nev. 248, 252-53, 71 P.3d 503, 506 (2003). Moreover, appellant did not
                explain why he could not have raised claims of ineffective assistance of
                appellate counsel in a timely petition. See id.
                             Second, appellant claimed that he had good cause due to
                ineffective assistance of post-conviction counsel during the litigation of his
                first petition. Appellant's claim lacked merit as appellant had no
                statutory right to post-conviction counsel, and thus the ineffective
                assistance of post-conviction counsel did not provide good cause for a
                successive and untimely petition. See McKague v. Warden, 112 Nev. 159,
                164-65 & n.5, 912 P.2d 255, 258 & n.5 (1996); Crump v. Warden, 113 Nev.
                293, 303 & n.5, 934 P.2d 247, 253 & n.5 (1997); see also Brown v.
                McDaniel, 130 Nev. „ P.3d . (Adv. Op. No. 60, August 7,
                2014) (explaining that post-conviction counsel's performance does not
                constitute good cause to excuse the procedural bars unless the
                appointment of post-conviction counsel was mandated by statute).
                Therefore, the district court did not err in dismissing the petition as
                procedurally barred.
                             Finally, appellant claimed it would be a fundamental
                miscarriage of justice if his petition was procedurally barred. In order to
                demonstrate a fundamental miscarriage of justice, a petitioner must make
SUPREME COURT   a colorable showing of actual innocence—factual innocence, not legal
        OF
     NEVADA
                                                      2
(0) I947A
                   innocence. Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001);
                   Calderon v. Thompson, 523 U.S. 538, 559 (1998). Appellant did not
                   demonstrate actual innocence as he failed to show that "it is more likely
                   than not that no reasonable juror would have convicted him in light of . . .
                   new evidence."' Calderon, 523 U.S. at 559 (quoting Schlup v. Delo, 513
                   U.S. 298, 327 (1995)); see also Pellegrini, 117 Nev. at 887, 34 P.3d at 537;
                   Mazzan v. Warden,      112 Nev. 838, 842, 921 P.2d 920, 922 (1996).
                   Therefore, the district court did not err in dismissing the petition as
                   procedurally barred. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 3




                                           Hardesty
                                                              dza
                                                  J.
                   la7
                   oug as



                   cc: Hon. Scott N. Freeman, District Judge
                        Michael Ray Wheeler
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk


                         3We   have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    er,